                                         Case 4:18-cv-07229-YGR Document 189 Filed 04/05/21 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     FINJAN, INC.,                                       CASE NO. 4:18-cv-07229-YGR
                                   7                   Plaintiff,
                                                                                             ORDER DENYING MOTION TO SEAL
                                   8             vs.
                                                                                             Re: Dkt. No. 175
                                   9     QUALYS INC.,
                                  10                   Defendant.

                                  11

                                  12          Finjan seeks to seal portions of its responsive letter regarding summary judgment on the
Northern District of California
 United States District Court




                                  13   grounds that Qualys designated certain information as confidential under the protective order.
                                  14   (Dkt. No. 175.) Confidentiality designations are insufficient to justify sealing. See Civ. L. R. 79-
                                  15   5(d)(1)(A). Qualys, as the designating party, indicates that it does not wish to keep the letter
                                  16   sealed. (See Dkt. No. 182.) Accordingly, Finjan’s motion to seal is DENIED. Finjan shall file an
                                  17   unredacted version of the letter within seven days.
                                  18

                                  19          IT IS SO ORDERED.
                                  20

                                  21   Dated: April 5, 2021
                                                                                                  YVONNE GONZALEZ ROGERS
                                  22
                                                                                             UNITED STATES DISTRICT COURT JUDGE
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
